MOORE, Circuit Judge
(dissenting):
The majority today holds that a state trial judge abused his discretion when he halted the trial of a murder defendant whose sudden illness required a lengthy period of hospitalization. I believe that the situation could properly have been found to constitute such “manifest necessity” as is required by the Constitution to permit a retrial, and I accordingly dissent from my colleagues’ substitution of their after-the-fact judgment for that which was responsibly exercised by the trial judge.
In reaching my conclusion that the Double Jeopardy Clause does not bar a retrial in this case, I start with the proposition that has remained basic to this area for over 150 years, ever since it was first applied in United States v. Perez, 22 U.S. (9 Wheat.) 579, 580, 6 L.Ed. 165 (1824):
“[I]n all cases of this nature, the law has invested Courts of justice with the authority to discharge a jury from giving any verdict, whenever, in their opinion, taking all the circumstances into consideration, there is a manifest necessity for the act, or the ends of public justice would otherwise be defeated. They are to exercise a sound discretion on the subject; and it is impossible to define all the circumstances, which would render it proper to interfere. To be sure, the power ought to be used with the greatest caution, under urgent circumstances, and for very plain and obvious causes; and, in capital cases especially, Courts should be extremely careful how they interfere with any of the chances of life, in favour of the prisoner. But, after all, they have the right to order the discharge; and the security which the public have for the faithful, sound, and conscientious exercise of this discretion, rests, in this, as in other *149cases, upon the responsibility of the Judges, under their oaths of office.”
This “discretionary” standard has remained the governing standard to this day, as is evident from the Supreme Court’s recent opinion in Arizona v. Washington, 434 U.S. 497, 512, 98 S.Ct. 824, 834, 54 L.Ed.2d 717 (1978), which emphasized that a trial judge’s determination to grant a mistrial “is entitled to special respect”, id. at 510, 98 S.Ct. 833, and to which the majority paid no heed in deciding as it did. In Washington, a mistrial had been declared without a statement of reasons and over the defendants’ objections because defense counsel had interjected improper comment in his opening address. The Supreme Court held that a retrial should be permitted despite the fact that “some trial judges might have proceeded with the trial after giving the jury appropriate cautionary instructions” instead of having halted the trial. Id. The Court quite candidly acknowledged that “[i]n a strict, literal sense, the mistrial was not ‘necessary.’ ” Id. Yet, the majority could not say that the trial judge’s decision to abort the trial constituted such an unsound exercise of discretion as to preclude a new trial and, indeed, the Court suggested, see id., that the application of something less than the “strictest” of “scrutiny” was appropriate in a case where the mistrial ruling was predicated neither on the state’s misconduct nor any charge of careless preparation on its part — when the potential for harassment, the major consideration underlying the double jeopardy protection, see Green v. United States, 355 U.S. 184, 187-88, 78 S.Ct. 221, 2 L.Ed.2d 199 (1957), is simply not involved.
The same standard of deference applied in Washington is appropriate in this case. No one has even suggested an improper motive on the part of the prosecutor in this case. Rather, the precipitating disruptive factor necessitating a mistrial was the defendant’s illness which, unfortunate as it was, was in no way chargeable to the state. Nowhere was the state’s preparedness challenged; yet, its interest in having “one complete opportunity to convict”, Arizona v. Washington, supra, 98 S.Ct. at 832, has now been compromised by my colleagues in the majority, only because of their disagreement with the alternative chosen by the trial judge.
Nor was the trial judge’s conduct in this . case “erratic” or precipitous — the factor tipping the scales in United States v. Jorn, 400 U.S. 470,91 S.Ct. 547, 27 L.Ed.2d 543 (1970), as was emphasized in both Illinois v. Somer-ville, 410 U.S. 458, 469, 93 S.Ct. 1066, 35 L.Ed.2d 425 (1973), and, more recently, in the Washington case itself, 98 S.Ct. at 835. Rather, in this case, the trial judge solicited alternatives, considered them, and rejected them as inadequate.
The majority rules, however, that because the record is silent as to prejudicial publicity, and because no statement of reasons was given for rejecting the proposal for a continuance pending the defendant’s hospitalization (with the concomitant de-seques-tration of the jury during the hiatus), the judge committed error in failing to adopt that alternative in this case. As to the lack of a statement of reasons, the majority concedes (see majority opinion, ante at page 147) that Washington has made it clear that no reasons need be stated on the record, 98 S.Ct. at 835, as long as plausible reasons exist in support of the mistrial ruling. I am satisfied that the judge acted well within proper bounds in ruling as he did.
First, his decision rejecting de-sequestration as an alternative was entirely consistent with Vermont practice, under which sequestration is generally favored in all serious criminal cases. See State v. Anderson, 119 Vt. 355, 125 A.2d 827, 830-31 (1956); State v. White, 129 Vt. 220, 223, 274 A.2d 690, 694 (1971). In a state which favors sequestration, such procedure would seem to be an appropriate prophylactic safeguard to prevent extra-evidentiary information from prejudicing the verdict. It is no answer to the trial judge in this case that in fact there was no likelihood of publicity, for the seriousness of the crime itself suggested that precautions must be taken. Therefore, I vigorously dissent from the *150majority which holds that the action of the trial judge, in adherence to the common understandings of criminal practice in his state, was “abusive” as a matter of federal constitutional law.
Even if, in an exercise of prescience, the trial judge should have foreseen that de-se-questration would pose no problems because, as the majority points out, publicity was not “likely”, nonetheless the judge’s rejection of the continuance alternative was sound and justifiable. In fact, Judge Va-lente’s concerns in rejecting the proposal were quite adequately indicated on the record. After the judge solicited suggestions from counsel and ascertained defendant’s condition, he reported to counsel that the defendant’s treating physician had confirmed the prognosis that Dunkerley “should be confined 7 to 10 days. If he gets worse of course he will be there a lot longer.” The judge then explained:
“I want to state upon the record that although the Court realizes this is a very serious case ... it will not be a very lengthy case when it is ultimately tried so that is one of the considerations that the Court had in mind in declaring a mistrial. That in order to insure a fair trial for the defendant here, that the Court felt in the interest of justice that a mistrial should be declared. The Court further finds of course that it wasn’t any voluntary absence here.” (Joint Appendix at 20).
While the majority does not seriously dispute the “voluntary absence” issue, a matter essentially requiring interpretation of Vermont law, it finds nothing in the judge’s statement, nor on the record as a whole, to support the judge’s refusal to grant a continuance. However, the judge’s concerns were voiced only after defense counsel had argued that no prejudice would result as a consequence of the probable 7 to 10 day hiatus “between the taking of evidence”. (Joint Appendix at 19). It seems to me quite obvious that it could create no small concern that, at a minimum, a 7 to 10 day hiatus would intervene between the “taking of evidence” in a murder case such as this. Potentially, each juror could be required to wait even longer than 10 days before being permitted to consider the evidence already given by defendant’s main witness and to weigh it against the fresher evidence to be offered by experts, as well as by the defendant himself, after his return. Any continuance would raise a potential that the jurors’ reactions to the earlier evidence would be tempered by other, extra-eviden-tiary considerations; in a serious murder case such as this, where the length of the hiatus exceeds the length of the trial, the trial judge, who is in the best position to evaluate the abilities of the particular jurors to pay heed to the evidence alone, should be permitted to exercise all the procedural control he thinks necessary to promote a just judgment.
In concluding that the trial judge’s conduct of this case was unsupportable under the law of double jeopardy, the majority has effectively created a constitutionally mandated rule that a state trial judge must grant a continuance if requested by a stricken defendant because his right to proceed with the jury of his choice is paramount. I am mindful of the importance to a defendant of his right to proceed with the jury he has preferred, but it is a right that has never been thought absolute. Indeed, it has been held no bar to retrial in cases, including one in our own circuit, where a mistrial had been declared due to the mid-trial illness or incapacity of a juror in the case. The judge may discharge the jury even if the defendant desires to proceed with only the eleven remaining jurors from his chosen panel, and even if the state consents. See Parker v. United States, 507 F.2d 587 (8th Cir. 1974), cert. denied, 421 U.S. 916, 95 S.Ct. 1576, 43 L.Ed.2d 782 (1975); United States v. Potash, 118 F.2d 54, 56 (2d Cir.), cert. denied, 313 U.S. 584, 61 S.Ct. 1103, 85 L.Ed. 1540 (1941) (trial judge has discretion under Perez); Gardes v. United States, 87 F. 172,177 (5th Cir.), cert. denied, 171 U.S. 689, 19 S.Ct. 884, 43 L.Ed. 1179 (1898). The Perez discretionary standard was invoked in support of all these trial decisions to discharge the panel and begin anew, as it was cited to support re*151trial in cases where the defendant had become incapacitated or ill, as in this case. Featherston v. Mitchell, 418 F.2d 582 (5th Cir. 1969), cert. denied, 397 U.S. 937, 90 S.Ct. 945, 25 L.Ed.2d 117 (1970); United States v. Stein, 140 F.Supp. 761 (S.D.N.Y. 1956) (Perez and Potash cited). See also, Annot., 159 A.L.R. 750.
The majority’s new “rule”, though, would seemingly require that a continuance be granted for any illness, even if the trial judge himself were. to fall ill, since the defendant would be deprived of his right to proceed with the first jury were a new trial to be ordered. However, the Vermont Rules of Criminal Procedure' themselves suggest that the sudden disability of a judge would create a “manifest necessity” for a mistrial ruling. The Reporter’s Notes to Rule 25 explain that no provision has been made for substituting another judge in the event of disability during a criminal trial because under Vermont practice it is unlikely that there will be many trials of sufficient length to require such provision. The Reporter then suggests:
“A mistrial is the proper remedy for disability occurring during trial. Presumably, a mistrial in such circumstances does not bar reprosecution because the ‘manifest necessity’ recognized as permitting retrial after jeopardy has attached would be found. See United States v. Perez, .; Illinois v. Somerville . . .”
(V.R.Cr.P. 25, Vt.Stat.Ann. (1974)).
Whether it is the judge, a juror, or the defendant himself who suddenly falls ill, the trial has been disrupted severely, and itself has been jeopardized, much the same as if prejudicial comment has been injected into the proceedings. A judge must then pick up the pieces of the proceedings, and must choose the most appropriate course to assure fair proceedings; he is in a unique situation — a situation not shared by my colleagues who face only a cold written record. I think it well within a trial judge’s sound discretion to decide to begin anew under such circumstances; his decision must be upheld as long as it rests on sound rules of state practice and conscientious deliberation. As the Court said in Illinois v. Somer-ville, 410 U.S. at 468, 93 S.Ct. at 1072:
“We believe that in light of the State’s established rules of criminal procedure, the trial judge’s declaration of a mistrial was not an abuse of discretion. Since this Court’s decision in Benton v. Maryland, . federal courts will be confronted with such claims that arise in large measure from the often diverse procedural rules existing in the 50 States. Federal courts should not be quick to conclude that simply because a state procedure does not conform to the . federal . rule, it does not serve a legitimate state policy.”
In Arizona v. Washington, the Supreme Court declared that the “overriding interest in the evenhanded administration of justice requires that we accord the highest degree of respect to the trial judge’s evaluation” of the particular problem which threatens the proceedings, and that we refrain from second-guessing a trial ruling made after rational consideration of the alternatives. Washington itself permitted retrial even though the Court acknowledged that a different trial judge may have chosen a different course, perhaps to “cure” the prejudicial statements by cautionary instructions. Deference, however, was paid to the trial judge’s ability to assess the jurors’ reactions to the proceedings and his responsible conduct in acting as he did. Though in a “strict . . . sense, the mistrial was not ‘necessary’ ” in Washington, 98 S.Ct. at 834, the necessity was sufficiently manifested so that the Constitution would not be offended were a retrial to proceed.
The situation is not different in this case. The serious illness of the defendant caused an emergency situation requiring a sound decision as to the proper course to pursue. The trial judge acted with the motivation to ensure that the defendant and the state would have a fair trial, and his rulings conformed with standards of practice long established in his state. To hold that such conduct is an abuse of discretion is not only to ignore the teachings of the Perez case, which has been the governing standard *152since 1824, and which has formed the basis for many holdings supporting discretionary mistrials in this circuit and elsewhere, but it is also contrary to the Supreme Court’s latest holding in Washington —that discretion, especially that of judges of the various states, is to be respected when honestly and soundly exercised.
By their decision the majority creates a federal-appellate-judge-made-rule of trial procedure having little regard for the exigencies of the trial. The majority’s position in my opinion is at odds with the law and a usurpation of the powers vested in the trial judges of the various states. I therefore dissent.